DETAILED ACTION
This is a response to the Applicant’s remarks and arguments filed 02/22/2022. Claims 1-12, 14 are pending. Claim 13 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7 of 13, filed 02/22/2022, with respect to drawing objection have been fully considered and are persuasive.  The objection to drawing Fig. 18 has been withdrawn. 

Applicant’s arguments, see page 7 of 13 filed 02/22/2022, with respect to interpretation of claim 4 have been fully considered and are persuasive.  The objection of claim 4 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Davydov et al. (US 20210410086) is cited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Davydov et al. (US20210410086) hereinafter “Davydov”, in view of Mukherjee (US20190246335), hereinafter “Mukherjee”, in further view of Choi et al. (EP 3641197) (also as PCT/KR2018/006870 effectively filed 18.06.2018), hereinafter “Choi”
Regarding claims 1, 11 and 12, Davydov teaches:
A method of receiving a downlink signal by a user equipment in a wireless communication system supporting in an unlicensed band (Fig. 1B, [0022]: Network illustrated includes gNBs (128, 130) that provide NR user plane and control protocol termination towards the UE), the method comprising: 
configuring a candidate resource region for receiving a synchronization signal/physical broadcast channel (SS/PBCH) block in the unlicensed band, wherein the candidate resource region consists of at least one of a plurality of resource regions (Fig. 7 [0155]: The initial access procedure 700 can start when initial synchronization begins, with receiving PSS, SSS in SS blocks, within SS burst sets. Step 704, UE receives more information, including MIB that is carried in the PBCH. Fig. 15 illustrates the candidate resource region allocated for receiving the SS/PBCH, where depending on the bandwidth of the subcarriers, such resource regions can be more than one.); 
receiving information in a physical downlink control channel (PDCCH) for scheduling a physical downlink shared channel (PDSCH) in the unlicensed band, wherein the information informs a resource allocation for the PDSCH ([0063 – 0065]: In the synchronization process, after the PSS and SSS and PBCH messages are transmitted and decoded by the UEs, the PDCCH follows with additional scheduling information of the PDSCH (The PDSCH may carry user data and higher-layer signaling to the UEs. This is a common practice in synchronization between base station (eNB, gNB, etc.) and UEs in 3GPP.)
wherein the user equipment assumes that the PDSCH is not mapped to any portion of the resource allocation for the PDSCH that overlaps with the candidate resource region for the SS/PBCH block in a frequency domain (Davydov Fig. 15 [0194-0201]: Davydov teaches non-slot scheduling PDSCH 1506, which spans 2 symbols, starting from symbol #3, in the overlapping resource with the SSS/PBCH block, is shifted from the first symbol of data transmission (D in symbol #3) to the second symbol of data transmission  (D in symbol #4) [0198]. Similarly, the DM-RS of PDSCH 1508 in the overlapping resource with the SSS/PBCH is shifted to the second data transmission entirely in slot #6 [0198-0199]. 
In other words, when the resource allocation for PDSCH in the frequency domain is in collision (overlap exist between the two resource allocations) with the SS/PBCH block, the overlap area is mapped by the SS/PBCH block and NOT mapped by the PDSCH resource. Furthermore, the PDSCH resource is shifted, in time (to symbol #4 for 1506, to symbol #6 for 1508), where Fig. 15 also shows the shift in frequency as well. [0200] Fig. 16 discloses the DMRS of PDSCH 1606 is shifted from symbol #3 to the second symbol of the data transmission (symbol #4), and PDSCH 1604 is entirely shifted to slot #6, shifted in time, so that there is NO mapping in the overlap resource region for PDSCH allocation. See also Fig 21 [0213], Davydov teaches SS block avoiding collision with front -loaded DM-RS (starting at symbol #3) where SS block 2102 also is starting. DMRS 2104 is shifted entirely to symbol #7, leaving the SS/PBCH block to fully map symbols #3 – #6.)

Davydov does not teach:
receiving the PDSCH based on the information, wherein the PDSCH includes remaining minimum system information (RMSI), 
However, Mukherjee teaches in a similar endeavor using 3GPP protocols for cell search and initial synchronization between base station and UE in an unlicensed network:
receiving the PDSCH based on the information, wherein the PDSCH includes remaining minimum system information (RMSI), (Mukherjee, Fig. 3, [0025]: The NR-PBCH includes master information block (MIB) that points to other system information outside of SSB 300. gNB also broadcasts remaining system information (RMSI) on NR-PDSCH, separate from the PBCH transmission. This is common practice in 3GPP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mukherjee into the method of Davydov in order to include the step of providing additional synchronization and scheduling information beyond the small amount of information found in the MIB (carried in the PBCH), in the synchronization sequence. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Particularly regarding claim 12, Davydov teaches:
A communication device for receiving a downlink signal in a wireless communication system supporting an unlicensed band, the communication device comprising: 
a processor (Fig. 26: processor 2602); and 
a memory operably connected (main memory 2604, connected to bus 2608 to processor 2602) to the processor and storing instructions (instructions 2624) that, based on being executed by the processor, perform operations comprising:


Regarding claim 2, Davydov and Mukherjee do not teach:
the user equipment assumes that the PDSCH is not mapped to the any portion of the resource allocation for the PDSCH that overlaps with the candidate resource region for the SS/PBCH block even when the SS/PBCH block is not transmitted on the candidate resource region for the SS/PBCH block.
However, Choi, in a similar endeavor with 5G NR system, discloses reserved resources that can exclude an OFDM symbol from a DL resource:
the user equipment assumes that the PDSCH is not mapped to the any portion of the resource allocation for the PDSCH that overlaps with the candidate resource region for the SS/PBCH block even when the SS/PBCH block is not transmitted on the candidate resource region for the SS/PBCH block. (Choi, Fig. 24 to 26, [0166—172]: The NR system may configure DL resources as reserved resources [0166], such that the UE may exclude a symbol mapped to the reserved resource from the reference DL resource. [0168]. Fig. 24-25 discloses physical resource blocks (PRBs) that are configured as reserved resources [0169] based on a preemption indicator, or based on the frequency domain [0170]. In other words, the reserved resource region is simply an “off-limits” region to symbols (such as the PDSCH overlapping resource), and can stand to exclude symbols even in the presence or absence of reference DL resources (such as over lapping PDSCH transmission).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Choi into the method of Davydov in view of Mukherjee in order to provide backward and forward compatibility with new synchronization procedures, allowing flexibility with reserved resource regions to be used for repeated broadcast messages in NR systems (Choi [166, 172])



Regarding claim 3, Davydov teaches:
The method of claim 1, wherein the SS/PBCH block corresponds to one (Fig. 9 [0164-0167]: SS block mapping and SS block pattern for a 15kHz subcarrier is disclosed (2 SS blocks are shown in Fig. 9) such that resource regions are defined across 4 symbols, but can be allocated differently depending on selected subcarrier spacing. See Fig. 17, where SS blocks are positioned around 2 or 4 symbols reserved for DL control at the beginning of the first slot of 14 symbols., different for 15, 30, 120 and 240 kHz subcarrier spacing, across two consecutive slots. See Fig. 15, 16, 21: SS/PBCH resource blocks are individually positioned within the 14 symbol time slot, without a second resource block adjacent within the 14 symbol time slot.)                 

Regarding claim 4, Davydov teaches:
The method of claim 1, wherein the PDSCH is received in a resource region other than the candidate resource region for the SS/PBCH block. (Figs. 14, 15 and 16 discloses the PSDCH resource region (“D”), before shifting, as mapped outside (but adjacent) to the SS/PBCH block mapping; after shifting (due to the collision), the PDSCH regions (“D”) are still mapped outside of the SS/PBCH block, in mitigating collision with the SS/PBCH blocks.   

Regarding claim 5, Davydov teaches:
The method of claim 1, wherein the PDCCH is transmitted based on a channel access procedure. (Fig. 7 Steps 702: Initial Synchronization, followed by Step 704: System Information Reception is simplistic overview of the synchronization procedure between the base station and the UE, also generally referred to as (or related/associated to as) channel access procedure, cell search, etc.) 

Regarding claim 6, Mukherjee teaches:
the RMSI includes system information that is not transmitted in the SS/PBCH block. (Mukherjee, Fig. 3, [0025]: The NR-PBCH includes master information block (MIB) that points to other system information outside of SSB 300. gNB also broadcasts remaining system information (RMSI) on NR-PDSCH, separate from the PBCH transmission.)

Regarding claim 7, Davydov teaches:
the first SS/PBCH block and the PDSCH are transmitted in the unlicensed band based on a single channel access procedure. ([0063 – 0065]: In the synchronization process, after the PSS and SSS and PBCH messages are transmitted (SS/PBCH block) and decoded by the UEs, the PDCCH follows with additional scheduling information of the PDSCH (The PDSCH may carry user data and higher-layer signaling to the UEs. This is a common practice in synchronization between base station (eNB, gNB, etc.) and UEs in 3GPP.)


Regarding claim 8, Davydov teaches:
The method of claim 1, wherein the unlicensed band is configured based on a subcarrier spacing of 15 . (Fig. 9, illustrates SS block mapping and SS block pattern for 15kHz subcarrier spacing)


Regarding claim 10, Mukherjee teaches:
The method of claim 1, wherein the RMSI is related to the SS/PBCH block (Mukherjee, Fig. 3, [0025]: The NR-PBCH includes master information block (MIB) that points to other system information outside of SSB 300. gNB also broadcasts remaining system information (RMSI) on NR-PDSCH.)

Regarding claim 14, Davydov teaches:
The method of claim 1, wherein the user equipment is capable of communicating with (Fig. 1B, UE 102 has connection to core network 120 (AMF132: access and mobility management function and/or UPF 134: a user plane function; or another base station ng-eNB 130)

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Davydov in view of Mukherjee, in further view of Nogami et al. (US20170325258) hereinafter “Nogami”.

Regarding claim 9, Davydov, Mukherjee and Choi do not teach:
the PDCCH includes information on whether there is a buffer flush for the system information.
However, Nogami teaches preparing for buffer clearing or flushing from PDCCH/PDSCH:
the PDCCH includes information on whether there is a buffer flush for the system information. (Nogami, Fig. 14, [0316]: eNB 160 may transmit €PDCCH carrying UL grant in subframe where the UL grant schedules PUSCHs in different subframes. UE detects the PDCCH and may start preparing PUSCH transmissions based on info provided, which indicate for initial transmissions to flush buffers (for failed channel access) and store new bits for the initial transmissions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Nogami into the method of Davydov, in  view of Mukherjee, in further view of Choi,  in order to provide clear and early indication of corrupted buffer that should be flushed due to unsuccessful channel access. Such would be an improvement of the utility of the channel access process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461